Exhibit 10.25

RAIT FINANCIAL TRUST

2005 EQUITY COMPENSATION PLAN

UNIT AWARD AGREEMENT

This UNIT AWARD AGREEMENT, dated as of                     , 200     (the “Date
of Grant”), is delivered by RAIT Financial Trust (“RAIT”), to
                     (the “Participant”).

RECITALS

A. The RAIT Investment Trust 2005 Equity Compensation Plan (the “Plan”) provides
for the grant of phantom units (“Units”), which represent the right to receive
one or more common shares of beneficial interest, par value $0.01, of RAIT
(“Common Shares”), on a future redemption date.

B. The Compensation Committee of the Board of Trustees of RAIT (the “Committee”)
has decided to make a restricted Unit grant, subject to the terms and conditions
set forth in this Unit Award Agreement (the “Agreement”) and the Plan, as an
inducement for the Participant to promote the best interests of RAIT and its
shareholders. The Participant may receive a copy of the Plan by contacting
                    , at                     .

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Units. Subject to the terms and conditions set forth in this
Agreement and the Plan, RAIT hereby grants to the Participant              Units
(the “Restricted Units”). The Restricted Units will become vested in accordance
with Paragraph 3 below and will be redeemed in accordance with Paragraph 4
below.

2. Accounts. RAIT shall establish and maintain a Restricted Unit account (the
“Restricted Unit Account”) as a bookkeeping account on its records for the
Participant and shall record in such Restricted Unit Account the number of
Restricted Units granted to the Participant. RAIT shall also establish and
maintain a dividend equivalent account (the “Dividend Equivalent Account”) as a
bookkeeping account on its records for the Participant and shall credit to such
Dividend Equivalent Account the value of dividend equivalents credited on the
Participant’s Restricted Units pursuant to Paragraph 5 below. The Participant
shall not have any interest in any fund or specific assets of RAIT by reason of
this grant or the Restricted Unit Account or Dividend Equivalent Account
established for the Participant.

3. Vesting.

(a) The Participant will become vested in the Restricted Units awarded pursuant
to this grant according to the following vesting schedule, provided the
Participant does not incur a termination of service or employment with the
Company (as defined in the Plan) prior to the applicable vesting date (the
“Vesting Date”):



--------------------------------------------------------------------------------

Vesting Date

   Percentage of
Restricted Units Vesting  

First anniversary of Date of Grant

   20 %

Second anniversary of Date of Grant

   20 %

Third anniversary of Date of Grant

   20 %

Fourth anniversary of Date of Grant

   40 %

The vesting of the Restricted Units is cumulative, but shall not exceed 100% of
the Restricted Units subject to this Agreement. If the foregoing vesting
schedule would produce fractional Restricted Units, the number of Restricted
Units that are vested shall be rounded down to the nearest whole Restricted
Unit. The Participant’s Restricted Units shall become fully vested if the
Participant is providing service to, or employed by, the Company on the fourth
anniversary of the Date of Grant.

(b) If the Participant’s service or employment with the Company terminates for
any reason prior to the Participant vesting in any of the Restricted Units as
provided in subparagraph (a), the Restricted Units that are not vested as of the
Participant’s termination of service or employment shall terminate and the
Participant shall not have any redemption rights with respect to any of such
unvested Restricted Units.

4. Redemption. On the earliest to occur of (i) the first anniversary of the
applicable Vesting Date, (ii) the date of death of the Participant, or (iii) the
Participant becomes disabled (within the meaning of section 409A(a)(2)(C) of the
Internal Revenue Code of 1986, as amended (the “Code”)), (the “Redemption
Date”), RAIT shall redeem:

(a) in the case of clause (i) above, all of the Restricted Units for which it is
the first anniversary of the applicable Vesting Date; or

(b) in the case of clauses (ii) or (iii) above, all of the vested Restricted
Units;

(the “Redeemed Units”) as provided in Paragraph 3, then credited to the
Participant’s Restricted Unit Account as of such date. On the Redemption Date,
all Redeemed Units will be converted to an equivalent number of Common Shares,
and the Participant shall receive a single sum distribution of such Common
Shares, which shall be issued under the Plan.

5. Dividend Equivalents. Until such time as the vested Restricted Units are
redeemed, if any dividends are declared with respect to the Common Shares, at
the same time that dividends are paid with respect to the Common Shares, a cash
payment will be paid to the Participant by RAIT equal to the value of the
dividends that would have been distributed if the vested Restricted Units
credited to the Participant’s Restricted Unit Account at the time of the record
date of the relevant dividend were Common Shares. With respect to unvested
Restricted Units, an amount equal to the value of the dividends that would have
been distributed if the unvested Restricted Units credited to the Participant’s
Restricted Unit Account at the time of the record date of the relevant dividend
were Common Shares shall be credited to the Participant’s Dividend Equivalent
Account. Within thirty (30) days following the Vesting Date of any unvested
Restricted Units, a cash payment will be paid to the Participant by RAIT equal
to the value of the aggregate amount credited to the Participant’s Dividend
Equivalent Account for the corresponding unvested



--------------------------------------------------------------------------------

Restricted Units that vested as of the Vesting Date. No interest shall accrue
with respect to any amounts credited to the Participant’s Dividend Equivalent
Account. If any unvested Restricted Units terminate for any reason prior to the
Vesting Date, the aggregate amount credited to the Dividend Equivalent Account
with respect to such unvested Restricted Units shall terminate and the
Participant shall not have any rights with respect to any such amounts. Each
cash payment pursuant to this Paragraph 5 shall be deemed as a separate payment
for purposes of section 409A of the Code.

6. Change of Control. The provisions set forth in the Plan applicable to a
Change of Control (as defined in the Plan) shall apply to the Restricted Units,
and, in the event of a Change of Control, the Committee may take such actions as
it deems appropriate in accordance with the terms of the Plan and the
requirements of section 409A of the Code.

7. Acknowledgment by Participant. By executing this Agreement, the Participant
hereby acknowledges that with respect to any right to redemption or distribution
pursuant to this Agreement, the Participant is and shall be an unsecured general
creditor of RAIT without any preference as against other unsecured general
creditors of RAIT, and the Participant hereby covenants for himself or herself,
and anyone at any time claiming through or under the Participant not to claim
any such preference, and hereby disclaims and waives any such preference which
may at any time be at issue, to the fullest extent permitted by applicable law.
The Participant also hereby agrees to be bound by the terms and conditions of
the Plan and this Agreement. The Participant further agrees to be bound by the
determinations and decisions of the Committee with respect to this Agreement and
the Plan and the Participant’s rights to benefits under this Agreement and the
Plan, and agrees that all such determinations and decisions of the Committee
shall be binding on the Participant, his or her beneficiaries and any other
person having or claiming an interest under this Agreement and the Plan on
behalf of the Participant.

8. Restrictions on Issuance or Transfer of Common Shares.

(a) The obligation of RAIT to deliver Common Shares upon the redemption of the
Restricted Units shall be subject to the condition that if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the Common Shares upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body is necessary or desirable as a condition of, or in connection with, the
issuance of Common Shares, the Common Shares may not be issued in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee. The issuance of Common Shares and the payment of cash to the
Participant pursuant to this Agreement is subject to any applicable taxes and
other laws or regulations of the United States or of any state having
jurisdiction thereof.

(b) The Participant agrees to be bound by RAIT’s policies regarding the transfer
of the Common Shares and understands that there may be certain times during the
year in which the Participant will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, or encumbering Common Shares.

(c) As soon as reasonably practicable after the Redemption Date, a certificate
representing the Common Shares that are redeemed shall be issued to the
Participant.



--------------------------------------------------------------------------------

9. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of any
contradiction, distinction or difference between this Agreement and the terms of
the Plan, the terms of the Plan will control. Except as otherwise defined in
this Agreement, capitalized terms used in this Agreement shall have the meanings
set forth in the Plan. This grant is subject to the interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, as applicable, (ii) the registration, qualification or
listing of the Common Shares, (iii) changes in capitalization of RAIT, and
(iv) other requirements of applicable law. The Committee shall have the
authority to interpret and construe this grant pursuant to the terms of the
Plan, its decisions shall be conclusive as to any questions arising hereunder
and the Participant’s acceptance of this grant is the Participant’s agreement to
be bound by the interpretations and decisions of the Committee with respect to
this grant and the Plan.

10. No Rights as Shareholder. The Participant shall not have any rights as a
shareholder of RAIT, including the right to any cash dividends (except as
provided in Paragraph 5), or the right to vote, with respect to any Restricted
Units.

11. No Rights to Continued Service or Employment. This grant shall not confer
upon the Participant any right to be retained in the service or employment of
the Company and shall not interfere in any way with the right of the Company to
terminate the Participant’s service or employment at any time. The right of the
Company to terminate at will the Participant’s service or employment at any time
for any reason is specifically reserved.

12. Assignment and Transfers. No Restricted Units or dividend equivalents
awarded to the Participant under this Agreement may be transferred, assigned,
pledged, or encumbered by the Participant and a Restricted Unit shall be
redeemed and a dividend equivalent distributed during the lifetime of the
Participant only for the benefit of the Participant. Any attempt to transfer,
assign, pledge, or encumber the Restricted Unit or dividend equivalent by the
Participant shall be null, void and without effect. The rights and protections
of RAIT hereunder shall extend to any successors or assigns of RAIT. This
Agreement may be assigned by RAIT without the Participant’s consent.

13. Withholding. If required by applicable law, the Participant shall pay to the
Company, or make other arrangements satisfactory to the Company to provide for
the payment of, any foreign, federal, state, local or other taxes that the
Company is required to withhold with respect to the grant, vesting or
redemption/distribution of the Restricted Units and dividend equivalents.
Subject to Committee approval, the Participant may elect to satisfy any tax
withholding obligation of the Company with respect to the Restricted Units by
having Common Shares withheld up to an amount that does not exceed the minimum
applicable withholding tax rate for foreign, federal (including FICA), state,
local and other tax liabilities.

14. Effect on Other Benefits. The value of Common Shares and dividend
equivalents distributed with respect to the Restricted Units shall not be
considered eligible earnings for



--------------------------------------------------------------------------------

purposes of any other plans maintained by the Company. Neither shall such value
be considered part of the Participant’s compensation for purposes of determining
or calculating other benefits that are based on compensation.

15. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Maryland, without giving effect to the conflicts of laws provisions
thereof.

16. Notice. Any notice to RAIT provided for in this instrument shall be
addressed to RAIT in care of the Board of Trustees at the principal office of
RAIT, and any notice to the Participant shall be addressed to such Participant
at the current address shown on the records of the Company, or to such other
address as the Participant may designate to RAIT in writing. Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

17. Section 409A of the Code. To the extent applicable, this grant is intended
to be maintained and operated in accordance with the requirements of
Section 409A of the Code. Notwithstanding anything in the Plan or this Agreement
to the contrary, the Committee may, without the Participant’s consent, amend
this Agreement to comply with the requirements of Section 409A of the Code and
any corresponding guidance and regulations issued under Section 409A of the Code
to the extent it is subsequently determined, in the sole discretion of the
Committee, that such amendments are necessary for this grant to comply with the
requirements of Section 409A of the Code.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, RAIT has caused its duly authorized officer to execute this
Unit Award Agreement, and the Participant has placed his or her signature
hereon, effective as of the Date of Grant.

 

RAIT FINANCIAL TRUST By:  

 

Name:  

 

Title:  

 

I hereby accept the award of Restricted Units and dividend equivalents described
in this Agreement, and I agree to be bound by the terms of this Agreement and
the Plan. I hereby acknowledge and agree that all of the decisions,
interpretations and determinations of the Committee with respect to the
Restricted Units and dividend equivalents shall be final, binding and conclusive
on me, my beneficiaries and any other persons having or claiming an interest
under this Agreement.

 

 

   

 

Date     Participant